United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1527
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Kristopher Kai Hamberg,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 25, 2008
                                Filed: September 30, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Kristopher Hamberg appeals the district court’s1 post-judgment order partially
denying his motion to set aside a protective order. As a threshold matter, we conclude
that Hamberg’s motion to set aside the protective order was civil in nature, and thus
his notice of appeal was timely filed. See Fed. R. App. P. 4(a)(1)(B) (in civil case,
when United States is party, time to file NOA is 60 days after entry of judgment or
order being appealed); cf. United States v. Miramontez, 995 F.2d 56, 58 (5th Cir.
1993) (defendant’s post-judgment request for disclosure of grand jury transcripts was

      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.
civil in nature because, inter alia, criminal conviction had long been final and stated
purpose of request was need for materials to file civil habeas petition).

      Upon review, we conclude that the types of issues raised in Hamberg’s motion
are more appropriately addressed in a collateral proceeding under 28 U.S.C. § 2255.
Accordingly, we modify the district court’s order to be without prejudice, and we
affirm the order as modified.
                       ______________________________




                                          -2-